                                MINUTE ORDER



 CASE NUMBER:            CIVIL NO. 18-00324 LEK-RT
 CASE NAME:              Wilbert P. Antoine et al., v. Maui Operation LLC, et al.,



       JUDGE:      Leslie E. Kobayashi           DATE:             3/18/2020

COURT ACTION: EO: COURT ORDER REGARDING DEFENDANT’S MOTION
FOR SUMMARY JUDGMENT

       On February 7, 2020, Defendant Maui Operating LLC, doing business as Westin
Maui Resort & Spa (“Defendant”), filed its Motion for Summary Judgment (“Motion”).
[Dkt. no. 48.] Defendant subsequently submitted a letter to the magistrate judge, stating
the parties reached a settlement. [Dkt. no. 52.] On February 24, 2020, the magistrate
judge issued an entering order directing the parties to submit a stipulation to dismiss by
May 26, 2020. [Dkt. no. 53.]

        In light of the parties’ settlement, Defendant’s Motion is HEREBY DENIED. The
denial is WITHOUT PREJUDICE to the renewal of the Motion, if the parties are unable
to finalize the settlement. Defendant may renew the Motion by filing a one-page notice.
A new hearing date and/or a briefing schedule will then be issued.

       The parties’ stipulation to dismiss remains due by May 26, 2020. The stipulation
to dismiss must be submitted to kobayashi_orders@hid.uscourts.gov for review and
approval by this Court.

       IT IS SO ORDERED.


Submitted by: Agalelei Elkington, Courtroom Manager
